DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10999955 B2 in view of Olesen (US 20130032230 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because other because the claims of the reference application include substantially all of the limitations of the instant claims, and the remaining limitations would have been obvious in view of Olesen.
The reference application does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous.
However, Olesen suggests providing a cooling structure with multiple wall structures 19 (Fig. 2-3 and 6-7), and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0027), and guide coolant form the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the 
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant form the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Therefore, it would have been obvious to one of ordinary skill in the related art(s) at the time of the invention to produce the invention of the instant application, since all limitations were either disclosed in the reference application or would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Present App. No. 17/226219
Reference Patent US 10999955 B2
1. An electronic power system comprising at least one electronic power module, wherein the electronic power module comprises a base plate and at least one heat generating component arranged on a first side of the base plate, wherein the electronic power module comprises a cooling structure for transporting 


See 103 rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8, 11, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1).
As to claim 1, Bojan discloses: An electronic power system (Fig. 1, 2) comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, wherein the cooling structure is integrally formed with the base plate (par. 0047). 
Bojan does not explicitly disclose:

However, Olesen suggests providing a cooling structure with multiple wall structures 19 (Fig. 2-3 and 6-7), and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0027), and guide coolant form the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan as suggested by Olesen, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant form the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 2, the obvious modification of Bojan in view of Olesen above discloses: wherein at least one of the wall structures 24 (see also 24a; par. 0053; Bojan; see also structures 19 of Olesen) is for stiffening the base plate and directing a coolant along the cooling structure.

As to claims 3 and 13, the obvious modification of Bojan in view of Olesen above discloses: wherein at least one of the wall structures 24 (Bojan) comprises at least one stabilizing wall element, wherein the stabilizing wall element does not change direction for at least one third of the extension of the base plate along that direction (see Fig. 2, any of the main walls sidewalls of 24a, and/or additional central ridge section; par. 0053; Bojan).
As to claim 4, the obvious modification of Bojan in view of Olesen above discloses: wherein the electronic power module comprises at least two stabilizing wall elements that are arranged at a relative angle between 60º and 120º (see Fig. 2, several stabilizing wall elements of 24a are at 90º angles; Bojan; see also Olesen).
As to claims 5 and 14, the obvious modification of Bojan in view of Olesen above discloses: wherein the cooling structure is limited in the transversal plane by at least three stabilizing wall elements (see Fig. 2, generally left and right sidewalls and additional central ridge of 24a; Bojan).
As to claim 6 and 15-18, the obvious modification of Bojan in view of Olesen above discloses: wherein the wall structures form an interleaved comb pattern (see Fig. 2-3 and 6-7; Olesen) for guiding the flow of the coolant along the cooling structure (par. 0042, Olesen) and stabilizing the base plate. 
As to claim 8, the obvious modification of Bojan in view of Olesen above discloses:  wherein the cooling structure comprises at least three wall structures each of which comprises at 

    PNG
    media_image1.png
    841
    952
    media_image1.png
    Greyscale
    
    PNG
    media_image2.png
    841
    952
    media_image2.png
    Greyscale

Annotated Fig. 2 of Bojan: sample wall structures generally correspond to arrows, stabilizing wall elements circled

    PNG
    media_image3.png
    813
    998
    media_image3.png
    Greyscale

Annotated Fig. 3 of Olesen: example wall structures/stabilizing elements forming radial groups of 3
As to claim 11, Bojan discloses: A method for manufacturing an electronic power system (Fig. 1-2), comprising at least one electronic power module 10 (engine control unit; par. 0044), wherein the electronic power module comprises a base plate 16 and at least one heat generating component 12 arranged on a first side 14 of the base plate, wherein the electronic power module comprises a cooling structure 20 (par. 0046) for transporting heat away from the electronic power module via a coolant that is guided by the cooling structure, and wherein the cooling structure is arranged on a second side 18 of the base plate opposite to the first side, comprising the steps: 

forming a cooling structure 24, 24a on the second side of the raw base plate such that the cooling structure is an integral part of the base plate (integrally formed, see par. 0046-0047 and Fig. 1-2), 
fixing the at least one heat generating component to the first side (par. 0044-0045).
Bojan does not explicitly disclose:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous.
However, Olesen suggests providing a cooling structure with multiple wall structures 19 (Fig. 2-3 and 6-7), and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer (par. 0027), and guide coolant form the inlet to the outlet (par. 0042).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Bojan as suggested by Olesen, e.g., providing:
wherein the cooling structure comprises at least two wall structures, and wherein the wall structures are not contiguous;
in order to cause disturbances in the flow pattern and prevent formation of a boundary layer, and guide coolant form the inlet to the outlet.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1) as applied to claims 2 and 3 above, and further in view of Takahashi (US 20070227697 A1).
As to claims 7 and 19, the obvious modification of Bojan in view of Olesen above does not explicitly disclose: 
wherein the cooling structure further comprises transversally isolated pins, and wherein the transversally isolated pins are isolated from the wall structures.
However, Takahashi suggests providing:
wherein the cooling structure (Fig. 5) further comprises transversally isolated pins 112d, and wherein the transversally isolated pins are isolated from the wall structures (clearly visible protruding from the left and right to form the channel);
in order to increase the radiating area of the internal surface of the cooling structure (par. 0041).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Olesen as suggested by Takahashi, e.g., providing:
wherein the cooling structure further comprises transversally isolated pins, and wherein the transversally isolated pins are isolated from the wall structures;
in order to increase the radiating area of the internal surface of the cooling structure.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1) as applied to claim 1 above, and further in view of Dede (US 20120257354 A1).
As to claim 9, the obvious modification of Bojan in view of Olesen above does not explicitly disclose: 
wherein the electronic power system comprises at least two electronic power modules and a common coolant distributor, wherein the common coolant distributor comprises at least one distributor inlet and at least one distributor outlet connected to each electronic power module. 
However, Dede suggests providing:
wherein the electronic power system (Fig. 1A-1C) comprises at least two electronic power modules 110 and a common coolant distributor 140, 141, 142, wherein the common coolant distributor comprises at least one distributor inlet (from 142; par. 0023) and at least one distributor outlet (from 146; par. 0027) connected to each electronic power module;
in order to provide coolant flow and/or uniform coolant flow to each individual electronic power module (par. 0023, 0027).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Bojan in view of Olesen as suggested by Dede, e.g., providing:

in order to provide coolant flow and/or uniform coolant flow to each individual electronic power module.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, the obvious modification of Bojan in view of Olesen and Dede above discloses: 
wherein the common coolant distributor comprises individual depressions 143, 145, 148, 151 for receiving each electronic power module 110, wherein each depression comprises at least one distributor inlet (from 142; par. 0023) and at least one distributor outlet (from 146; par. 0027). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bojan (US 20080285230 A1) in view of Olesen (US 20130032230 A1) as applied to claim 11 above, and further in view of Takano (WO 2012/114475 A1). Foreign reference submitted with IDS, EPO machine translation provided in parent application.
As to claim 12, the obvious modification of Bojan in view of Olesen above does not explicitly disclose: 
wherein the cooling structure is formed by cold forging the raw base plate. 
However, Takano suggests the method:
wherein the cooling structure 20 is formed by cold forging the raw base plate 10 (see p. 3, seventh par., translation; Fig. 4);
in order to integrally form the cooling structure with the base plate.
 It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the method of Bojan in view of Olesen as suggested by Takano, e.g., providing:
wherein the cooling structure is formed by cold forging the raw base plate;
in order to integrally form the cooling structure with the base plate.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Conclusion
  The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art in the attached PTO-892 discloses conventional cooling systems for power electronics.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB R CRUM/Examiner, Art Unit 2835